Citation Nr: 1512310	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  08-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 15, 2006 for the award of a 10 percent rating for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1966 to February 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the rating for the Veteran's service-connected hepatitis C to 10 percent disabling, effective February 15, 2006.

In January 2011, the Veteran testified before a Veteran's Law Judge at a Board hearing.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in July 2011 where it was remanded for further development.  Thereafter, in a May 2012 rating decision, the Board denied the Veteran's claim of entitlement to an effective date prior to February 15, 2006 for the award of a 10 percent disability rating for hepatitis C.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the January 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran requested that the Board vacate its prior decision and schedule him for an in-person hearing to take place at the RO.  Subsequently, in a June 2014 rating decision, the Board vacated its March 2012 Board decision.

Most recently, this matter was before the Board in August 2012 where it was remanded to schedule the Veteran for a Board hearing.

Thereafter, the Veteran testified before the undersigned at a Board hearing in January 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  Therefore, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. In a May 1968 rating decision, the RO granted service connection for residuals of infectious hepatitis and assigned a noncompensable disability rating, effective February 10, 1968.  The Veteran was notified in writing of the determination but did not file a timely appeal, and no new and material evidence was received within one year of the May 1968 rating decision.  

2. The Veteran's request for an increased rating for his service-connected hepatitis C was received on February 15, 2006.

3. A factually ascertainable increase in disability was not shown to have occurred within one year prior to February 15, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to February 15, 2006, for a 10 percent rating for hepatitis C have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In this case, letters dated in March 2006, May 2006, September 2008, May 2009, and August 2011, the appellant was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Social Security Administration Records have also been associated with the record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the January 2015 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

As VA has satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Criteria

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increased in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.




Factual Background

Service connection was granted for residuals of infectious hepatitis in a May 1968 rating decision, which assigned a noncompensable disability evaluation, effective February 10, 1968.  The Veteran did not appeal the rating decision and no additional evidence was received within one year of the rating decision.  Thus, the May 1968 decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

The Veteran filed a claim for an increased rating for his service-connected hepatitis C on February 15, 2006.  A December 2006 rating decision increased the rating for hepatitis C from noncompensable to 10 percent disability, effective February 15, 2006, the date the Veteran's claim for an increased rating was received.  The appellant contends that an earlier effective date is warranted.  

Private treatment records dated from October 1998 to August 2006 demonstrated treatment for hepatitis C.  Notably records dated in October 1998 reflect a confirmed diagnosis of hepatitis C.  At the time of the diagnosis, the appellant's only reported symptom was fatigue.  He denied any nausea, vomiting, fevers, abdominal pain or chills.  There had been no change in bowel movement or appetite.  However, records dated in February 2000 and March 2000 demonstrated symptoms which included blood in stool, diarrhea, cramping, nausea, loss of appetite and fever.

VA treatment records from February 1981 to March 2006 are of record.  Records dated in December 1994 noted complaints of abdominal pain and jaundice with a pending diagnosis of hepatitis.  However, it was determined that the abdominal pain was related to alcohol abuse.  Records dated in December 1995 noted treatment for hepatitis B, which was not active, and a diagnosis of hepatitis C.  In March 1996, the appellant was referred to the liver clinic for evaluation.  Records dated in May 1996 reported treatment for hepatitis C with no gastrointestinal complaints or bleeding in stool.  Records dated in January 1997 indicated elevated liver enzymes.  Subsequent records dated in September 1997 suggested that the appellant's condition had been asymptomatic since service.  VA treatment records first reported primary care treatment for hepatitis C with the VA in September 2005.  At that time, the Veteran reported that he felt well and had no pain, fever or chills.

During the January 2015 Board hearing, the appellant stated that he was unaware that his disease had progressed and therefore he did not file an increased rating claim prior to February 15, 2006.

Analysis

After a review of the claims file, the Board finds that an earlier effective date for the grant of 10 percent for hepatitis C is not warranted.  In this regard, there is no communication between May 1968 and February 2006 which might be construed as a claim for an increased rating for hepatitis C.  Moreover, the appellant reported that he did not file an increased rating claim prior to February 15, 2006.

Thus, the remaining question is at which point an increase in disability is factually ascertainable.

According to applicable criteria, a 10 percent  evaluation is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114, Diagnostic Code 7354

As noted, the law provides that for an award of increased compensation, the effective date will be the earliest date that it is factually ascertainable that an increase in disability occurred, if the increased-rating claim is received within one year from that date.  In order to be entitled to an effective date prior to February 15, 2006, the date the appellant's increased rating claim was received, it must be "factually ascertainable" that he was entitled to a higher rating during the period from February 2005 to February 2006.

The Board finds that the record does not establish that it was factually ascertainable that the Veteran's hepatitis C increased in severity in the year prior to the filing of his increased rating claim.  In this regard, treatment records dated from October 1998 to March 2000 demonstrate an increase in symptoms.  However, the increase in severity occurred more than one year prior to the filing of the increased rating claim.  Additionally, VA and private treatment dated on year prior to February 15, 2006 do not demonstrate symptomatology which would support a 10 percent rating a year prior to February 15, 2006.  Notably, in VA treatment records dated in September 2005, the appellant reported that he felt well, and denied having pain, fever or chills.  As such, the earliest effective date for the increased rating is the date of the recipe of the claim.

Accordingly, an effective date prior to February 15, 2006, for a 10 percent disability rating for hepatitis C is not warranted.


ORDER

Entitlement to an effective date prior to February 15, 2006 for the grant of a 10 percent disability rating for hepatitis C is denied.



____________________________                   _______________________
THOMAS J. DANNAHER			        JAMES L. MARCH
Veterans Law Judge                                        Veterans Law Judge
Board of Veterans' Appeals                           Board of Veterans' Appeals



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


